This is an application for a writ of habeas corpus. The petitioner was charged with robbery by firearms before the county judge of Craig county, sitting as a magistrate. The principal evidence against the petitioner was the testimony of an accomplice. The petitioner alleges that there was not sufficient corroboration of the testimony of the accomplice to show sufficient cause.
The petitioner also alleges that on the 4th day of November, 1929, he filed in the Criminal Court of Appeals his petition for writ of habeas corpus and that the same was heard before that court and after a hearing and a review of the evidence the court denied the petitioner his release. It is also stated that all of the evidence in the preliminary hearing was attached to the petititon for writ of habeas corpus filed with the clerk of the Criminal Court of Appeals.
The Criminal Court of Appeals in its opinion, after reviewing the evidence, said:
"Record examined, and held, that there was testimony before the examining magistrate tending to corroborate the testimony of the accomplice. * * *" Ex parte Eason et al. (Okla. Cr.)282 P. 684.
It is the duty of the Criminal Court of Appeals of this state to construe the criminal laws thereof, and since it held that there was testimony before the examining magistrate tending to corroborate the testimony of the accomplice, this court will follow the construction placed thereon by the Criminal Court of Appeals. The writ is denied.
MASON, C. J., and CLARK, CULLISON, SWINDALL, and ANDREWS, JJ., concur. LESTER, V. C. J., and HUNT and RILEY, JJ., absent.
Note. — See "Habeas Corpus," 29 C. J. § 203, p. 180, n. 33.